PER CURIAM.
Appellants filed in this court a certified copy of notice of appeal on the ninth day of March, 1935. Respondent, the Northwestern Mutual Life Insurance Company, a corporation, of Milwaukee, Wis., on the sixth day of June, 1935, obtained an order to show cause why the appeal should not be dismissed upon the ground that no undertaking upon appeal had been served or filed as required by statute (Rev. Code 1919, § 3146), and that the court is without jurisdiction to entertain said appeal. Said motion was based upon an affidavit substantiating the fact that no proper undertaking had been served or filed. Appellants have failed to answer, and have made no showing why the appeal should not be dismissed.
After a careful consideration of the record, it is the opinion of the court that the appeal be, and it is hereby, dismissed.
All the Judges concur, except RUDOLPH, J., absent.